DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1756542, filed on 11 July 2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“mold 9” in [0028] is not found in Fig 1-2
“bonding layer 13” in [0045] is not found in Fig 1-2 and 4-6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 9-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the assembly" in line 6.  There is insufficient antecedent basis for this limitation in the claim. As claims 5, 6 are dependent on claim 3, they stand rejected for similar reasons. Examiner recommends the following amendment to lines 4-5 “b2) injecting the material based on thermoplastic elastomer onto the carcass so as to form exterior sidewalls and a tread, thereby forming an assembly”.
Claim 4 recites the limitations “phase b2)”, “the exterior sidewalls” and “the tread”. There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “the given temperature”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “phase c)”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation of “phase c1)”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation of “phase c2)”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, and 12-14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunlop (FR2005116).
Regarding claim 1, Dunlop discloses a process for manufacturing a pneumatic tire, characterized in that it comprises the following steps:
a) forming a carcass based on uncured rubber material ([0019]) and then curing the carcass so as to make it elastic ([0002]);
b) overmolding on the carcass at least one material based on thermoplastic elastomer ([0052-54]).
Regarding claim 3, Dunlop discloses all limitations of claim 1 as set forth above. Additionally, Dunlop discloses that the second part of the process in b) can comprises of the following phases: b1) fitting the carcass into a mold ([0052]); b2) injecting the material based on thermoplastic elastomer onto the carcass so as to form exterior sidewalls and a tread ([0052]); b3) cooling, in the mold, the assembly obtained during step b2) ([0052)]; and b4) releasing the pneumatic tire thus formed in the mold ([0054]).

Regarding claim 6, Dunlop discloses all limitations of claim 3 as set forth above. Additionally, Dunlop discloses that phase b3) allows rigidifying at least the outer surface of the material used based on thermoplastic elastomer by cooling it below a given temperature as a function of the material used based on thermoplastic elastomer ([0054]).
Regarding claim 8, Dunlop discloses all limitations of claim 1 as set forth above. Additionally, Dunlop discloses that between step a) and step b), a step c) for modifying the surface of the carcass so as to improve the adhesion of the material of the carcass to the overmolding material of step b) ([0060]).
Regarding claim 12, Dunlop discloses all limitations of claim 8 as set forth above. Additionally, Dunlop discloses that the process include a step for forming a bonding layer on parts of the carcass which will receive the overmolding ([0060]).
Regarding claim 13, Dunlop discloses all limitations of claim 1 as set forth above. Additionally, Dunlop discloses that the process includes a step of depositing a bonding layer on parts of the carcass which will receive the overmolding ([0060]).
Regarding claim 14, Dunlop discloses all limitations of claim 12 as set forth above. Additionally, Dunlop discloses that the process includes a step of forming chemical bonds on the parts of the carcass which will receive the overmolding ([0060], via the adhesive).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116) in view of Ostling (US2724425).
Regarding claim 2, Dunlop discloses all limitations of claim 1 as set forth above. Additionally, Dunlop discloses a step a3) of shaping a carcass so that the bead wires are facing each other (Fig 1), a step a4) of curing the carcass so as to make it elastic ([0047]) and that the carcass used can be made in a flat manufacturing fashion ([0046-47]). While Dunlop does not explicitly disclose it, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to include a step of manufacturing uncured rubber materials, a carcass ply, two bead wires, an air-impermeable inner rubber and crown plies and flat-manufacturing the carcass from uncured rubber materials, the carcass ply, the two bead wires, the air-impermeable inner rubber and the crown plies as Ostling, which is within the tire manufacturing art, teaches that it is known that tire carcasses including all the components listed above (uncured rubber materials, carcass ply, two bead wires, an air-impermeable inner rubber and crown plies) can be manufactured in a step a1) and then built into a flat-tyre carcass in a step a2) (C1 L46-51).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116)
Regarding claim 5, Dunlop discloses all limitations of claim 3 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the mold be maintained at a temperature below 35oC, as Dunlop teaches that the molding process can take place at temperatures in the 20-200oC range depending on the elastomer used in the mold (which includes a part of the range below 35oC, [0040]).

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116) in view of Applicant’s Admitted Prior Art.
oC ([0040]). Dunlop is considered to render obvious the temperature as set forth above; however, in the alternative, if Dunlop’s disclosure is considered insufficient, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the mold be maintained at a temperature below 35oC, as the applicant admits that it is well known in the art to select an appropriate temperature for a given material based on its melting temperature ([0019]), which includes when a material’s melting temperature is less than 35oC.
Regarding claim 7, Dunlop discloses all limitations of claim 3 as set forth above. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the given temperature be the glass transition temperature or the melting point of the material used based on thermoplastic elastomer, as the applicant admits that it is well known to select an appropriate temperature for a given material based on its melting temperature or glass transition temperature ([0019]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116) in view of Huyghe (US20170157987).
Regarding claim 9, Dunlop discloses all limitations of claim 1 as set forth above. While Dunlop does not explicitly disclose how the surface of the carcass is modified outside of applying an adhesive ([0060]), it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to include a step of increasing the area of contact on the carcass as Huyghe, which is within the tire manufacturing art, teaches a step of increasing the area of contact on the carcass ([0059-63]) for the benefit of avoiding gas bubble formation at the surface ([0059]) and promoting bonding between the carcass and the tread ([0064]).

Regarding claim 11, modified Dunlop teaches all limitations of claim 9 as set forth above. Additionally, Huyghe teaches that the phase of increasing the area of contact includes a mechanical or chemical treatment ([0060-61]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116) in view of Majumdar (US20070044894).
Regarding claim 8, Dunlop discloses all limitations of claim 1 as set forth above. Additionally, Dunlop discloses that between step a) and step b), a step c) for modifying the surface of the carcass so as to improve the adhesion of the material of the carcass to the overmolding material of step b) ([0060]). Dunlop is considered to render anticipated the step of modifying the carcass surface as set forth above; however in the alternative, if Dunlop’s disclosure is considered insufficient; it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to modify the carcass surface as Majumdar, which is within the tire manufacturing art, teaches modifying the carcass surface for the benefit of improving the tack between the carcass and the tread ([0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masaya (JP201508880) discloses how plasma treatment can be used on tire components to improve the surface area of the tire component ([0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is  571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D BOOTH/Examiner, Art Unit 1749
                                                                                                                                                                                                        /KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749